Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arafa ( Pub. No.: US 2005/0079847A1) and further in view of GATHMAN Pub. No.: US (2018/0048293A1) and YOSHIMURA (Pub, No.: US 2018/0041190A1). 
With respect to claims 1, 9:
Arafa discloses a system comprising: an antenna (fig.1, item 12, 14); a radio frequency integrated circuit (RFIC) (fig.1, item 58); a first bandpass filter selectively coupled between the antenna and the RFIC via a first switch (fig.1, item 40 is a band pass filter between antenna 12 and RFIC 58); wherein the first bandpass filter is associated with a first frequency range (parag. 0007 discloses filter 40 may be operative within the 850 Global System for Mobile Communications (GSM) band (i.e., 869 MHz to 894 MHz); a second bandpass filter selectively coupled between the antenna and the RFIC via a second switch (fig.1, item 42 is a band pass filter between antenna 12 and RFIC 58); 
receiving data indicative of a channel allocation; and sending, based at least in part on the data, a signal to one of the first switch or the second switch to selectively couple either the first bandpass filter or the second bandpass filter between the antenna and the RFIC for a communication between the system and a base station (parag. 0011, 0014);
	Arafa does not explicitly disclose one or more processors; one or more non-transitory computer-readable media storing computer-executable instructions and wherein the communication is a time- division duplexing (TDD) communication and wherein the second bandpass filter is associated with a second frequency range that is adjacent to the first frequency range, or at least partially overlaps the first frequency range.
	GATHMAN discloses one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions (fig.3, item 380); and wherein the communication is a time- division duplexing (TDD) communication (parag. 0049).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of GATHMAN into the teaching of Arafa for better performance. 
YOSHIMURA discloses wherein the second bandpass filter is associated with a second frequency range that is adjacent to the first frequency range, or at least partially overlaps the first frequency range (parag. 0163, 0203 and 0214);
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of YOSHIMURA into the teaching of Arafa in view of GATHMAN in order to reduce or eliminate distortion.

With respect to claim 18:
Arafa discloses a system comprising: an antenna (fig.1, item 12, 14); a radio frequency integrated circuit (RFIC) (fig.1, item 58); a first bandpass filter selectively coupled between the antenna and the RFIC via a first switch (fig.1, item 40 is a band pass filter between antenna 12 and RFIC 58); wherein the first bandpass filter is associated with a first frequency range (parag. 0007 discloses filter 40 may be operative within the 850 Global System for Mobile Communications (GSM) band (i.e., 869 MHz to 894 MHz); a second bandpass filter selectively coupled between the antenna and the RFIC via a second switch (fig.1, item 42 is a band pass filter between antenna 12 and RFIC 58); 
sending, to a user equipment, data indicative of a channel allocation and sending, based at least in part on the data, a signal to one of the first switch or the second switch to selectively couple either the first bandpass filter or the second bandpass filter between the antenna and the RFIC for a communication between the system and the user equipment (parag. 0011);
	Arafa does not explicitly disclose one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform operations and wherein the communication is a time- division duplexing (TDD) communication and wherein the second bandpass filter is associated with a second frequency range that is adjacent to the first frequency range, or at least partially overlaps the first frequency range.
GATHMAN discloses one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform operations (fig.3, item 380) and wherein the communication is a time- division duplexing (TDD) communication (parag. 0049).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of GATHMAN into the teaching of Arafa for better performance. 
	YOSHIMURA discloses wherein the second bandpass filter is associated with a second frequency range that is adjacent to the first frequency range, or at least partially overlaps the first frequency range (parag. 0163, 0203 and 0214);
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of YOSHIMURA into the teaching of Arafa in view of GATHMAN in order to reduce or eliminate distortion.

5.	Claims 2, 6, 7, 9, 10, 13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arafa (Pub. No.: US 2005/0079847A1), GATHMAN Pub. No.: US (2018/0048293A1), YOSHIMURA (Pub, No.: US 2018/0041190A1) as applied to claim 1 above and further in view of Sevindik (Patent No.: US 10681560B1).
With respect to claims 2, 10, 19:
The rejection of claim 1 is incorporated; Arafa, GATHMAN and YOSHIMURA do not explicitly disclose receiving the data from a Spectrum Access System (SAS).  
Sevindik discloses receiving the data from a spectrum Access System (SAS) (col.1, line 6-17 and abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Sevindik into the teaching of Arafa in view of GATHMAN and YOSHIMURA in order to allocate frequency spectrum or channels to Citizens Broadband Radio Service Devices (CBSDs), to reduce electromagnetic interference while optimizing CBSD devices coverage and the quality of service the CBSDs can provide to user equipment devices and making more efficient use of the limited frequency spectrum available in a CBRS network.
With respect to claims 6, 16:
Arafa discloses the system of claim 1, wherein the first bandpass filter and the second bandpass filter are associated with a first wireless resource, the operations further comprising: sending, via a second wireless resource that is different from the first wireless resource, a request for the channel allocation; receiving the data in response to the request; and establishing the communication as a carrier aggregated communication using the first wireless resource and the second wireless resource (parag. 0006-0011).  
With respect to claim 7:
 Sevindik discloses the system of claim 6, wherein the first wireless resource is associated with a Citizens Broadband Radio Service (CBRS) (col.1, line 9).  
With respect to claim 13:
 Arafa discloses the method of claim 11, wherein: the data is first data, the channel allocation is a first channel allocation, the signal is a first signal, and the communication is a first communication, the method further comprising: receiving second data indicative of a second channel allocation; and sending, based at least in part on the second data, a second signal to a third switch to selectively couple a third bandpass filter between the antenna and the RFIC for a second communication between the user equipment and the base station, wherein a third frequency range associated with the third bandpass filter at least partially overlaps at least a portion of the first frequency range and the second frequency range (parag. 0006-0011).   
With respect to claim 17:
Sevindik discloses the method of claim 9, further comprising: determining that a data request is above a data threshold; determining that a Citizens Broadband Radio Service (CBRS) resource is available for the communication; and establishing the communication as a carrier aggregated communication (col.1, line 9).    
With respect to claim 20:
Arafa in view of Sevindik discloses the system of claim 18, wherein the first bandpass filter and the second bandpass filter are associated with a first wireless resource, the operations further comprising: receiving, via a second wireless resource that is different from the first wireless resource, a request for the channel allocation; sending the data in response to the request; and establishing the communication as a carrier aggregated communication using the first wireless resource and the second wireless resource (parag. 0006-0011 of Arafa), wherein the first wireless resource is associated with a Citizens Broadband Radio Service (CBRS) (col.1, line 9 of Sevindik).  

Response to Arguments
6.	Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. Regarding claims 1, 9 and 18, applicant argued that the cited prior does not disclose communication is a time-division duplexing (TDD) communication. Examiner respectfully disagrees with this statement because GATHMAN discloses in parag. 0049,  time domain division (TDD) mode versus frequency domain division (FDD) mode can control which switches are open which means it is being use for communication.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649